Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach determining the particle diameter by application of MIE scattering theory.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2 and 4 recite the limitation "the finishing agent".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a finishing agent”.
Claim 3 recites “one fine particles”.  It is unclear from the limitation is requiring a single particle or multiple particles.  For the purpose of examination, the limitation will be treated as “first particles”.
Claim 3 recites “another fine particles”.  It is unclear if the limitation is requiring a single particle or multiple particles.  For the purpose of examination, the limitation will be treated as “second particles”.
Claim 3 recites “half of an electromagnetic waves”.  It is unclear what measurement (energy, wavelength, or frequency) of the electromagnetic wave is required by the limitation.  It is further unclear if the limitation is requiring a single wave or multiple waves.  For the purpose of examination, the limitation will be treated as “half of a wavelength of electromagnetic waves”.  
The term "most efficiently" in claim 3 is a relative term which renders the claim indefinite.  The term "most efficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, any degree of diffuse reflection of electromagnetic waves will meet the claim limitation.
Response to Amendment
The declaration, filed 1/6/2021, has been fully considered but is moot because the previous prior rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/6/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Specifically, the previously cited prior art does not recognize the claimed mixture ratio between the first and second particles.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Allowable Subject Matter
Claim 1 allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Toray in view of Kanebo, Schutte, and Yang as discussed in the Non-Final Rejection of 7/8/2020.  The prior art does not teach or suggest a method as claimed having nanometer and micron sized particles mixed in the recited ratio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712